IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MARK MADDOX,                             )
       Appellant,                        )
                                         )
                                         )
                                         )
      v.                                 )              C.A. No. N16A-09-011 ALR
                                         )
                                         )
                                         )
INTEGRITY STAFFING                       )
SOLUTIONS and                            )
UNEMPLOYMENT INSURANCE                   )
APPEAL BOARD,                            )
         Appellees.                      )

                                      ORDER
           On Appeal from the Unemployment Insurance Appeal Board
                                AFFIRMED

                             Submitted: June 22, 2017
                             Decided: August 17, 2017

      This is an appeal from the Unemployment Insurance Appeal Board (“UIAB”).

Appellant Mark Maddox (“Claimant”) appeals from a UIAB decision concluding

that Claimant is liable for an overpayment in the amount of $7,260.00. Upon

consideration of Claimant’s appeal and Delaware Division of Unemployment

Insurance1 opposition thereto; the facts, arguments, and legal authorities set forth by




1
 The Delaware Division of Unemployment Insurance appeared in this appeal to
address the merits of the UIAB’s decision.
the parties; statutory and decisional law; and the entire record in this case, the Court

hereby finds as follows:

        1.     On October 25, 2015, Claimant filed a claim for unemployment

insurance benefits, and was awarded benefits. Claimant collected a weekly sum of

$330.00 starting November 14, 2015 and ending April 23, 2016. When filing for

unemployment benefits, Claimant certified that Claimant was unemployed and not

collecting any wages from another employer. Claimant had an ongoing obligation

to report any and all wages or income from any source during each week that

Claimant collected unemployment benefits. Moreover, Claimant was aware that if

Claimant was disqualified for fraudulently collecting benefits, then Claimant would

be liable to repay any overpayment.

        2.     Through a new hire cross-match, the Division received information that

Claimant was collecting wages from another employer, Integrity Staffing Solutions

(“Staffing Solutions”), while also collecting unemployment benefits from November

28, 2015 to April 23, 2016. Claimant did not report the Staffing Solutions wages

when Claimant refiled for benefits each week.

        3.     On May 25, 2016, Claimant was disqualified from receipt of

unemployment benefits for fraud, specifically knowingly failing to disclose a

material fact to obtain benefits to which he was not lawfully entitled.2


2
    See 19 Del. C. § 3314(6).
                                           2
      4.    Claimant appealed the disqualification but failed to appear at the

scheduled hearing on June 21, 2016. Disqualification became final.

      5.    After disqualification became final, on July 11, 2016, the Division

issued an overpayment determination in the amount of $7,260.00 for 22 weeks of

benefits collected from November 28, 2015 to April 23, 2016 by Claimant.3

      6.    Claimant appealed the overpayment determination on August 4, 2016.

      7.    On August 5, 2016, a Division Appeals Referee upheld the

overpayment determination.

      8.    Ten days later, Claimant appealed to the UIAB.

      9.    On August 17, 2016, the UIAB affirmed the overpayment decision.4

      10.   On September 28, 2016, Claimant filed this appeal challenging the

UIAB’s decision that Claimant was responsible for overpayment.5

      11.   The scope of review for any court considering a decision of the UIAB

is whether the UIAB abused its discretion. Absent abuse of discretion the Court

must uphold a decision of the UIAB.6 An appellate review of a decision by the




3
  See 19 Del. C. § 3325.
4
  See 19 Del. C. § 3320(a).
5
  See 19 Del. C. § 3323.
6
  Funk v. Unemp’t Ins. App. Bd., 591 A.2d 222, 225 (Del. 1991); Dept. of Labor v.
Med. Placement Serv. Inc., 457 A.2d 382, 383 (Del. Super. 1982).
                                        3
UIAB is limited to determining whether the UIAB’s findings and conclusions are

free from legal error and are supported by substantial evidence in the record.7

      12.    The Court finds that the record supports the conclusion that Claimant

was fraudulently collecting benefits while also collecting wages. Claimant was

required to report any and all wages or income from any source during each week

that Claimant collected unemployment benefits.          There is substantial record

evidence that Claimant knowingly failed to disclose a material fact to obtain benefits

to which Claimant was not lawfully entitled. Moreover, by completion of the

Division’s online application for unemployment benefits, Claimant was on notice

that if Claimant was found disqualified, Claimant would be liable to repay any

overpayment.

      13.    The Court is satisfied that there is substantial evidence in the record to

support the findings of the UIAB, and that such findings are free from legal error.

Moreover, the UIAB did not abuse its discretion, nor did it act in an arbitrary manner

by denying Claimant’s appeal.




7
 See PAL of Wilmington v. Graham, 2008 WL 2582986, *3 (Del. Super. June 18,
2008).
                                          4
     NOW, THEREFORE, this 17th day of August, 2017, the UIAB Decision

that Claimant is liable for an overpayment in the amount of $7,260.00 from

November 28, 2015 to April 23, 2016 is hereby AFFIRMED.

     IT IS SO ORDERED.

                                        Andrea L. Rocanelli
                                        ______________________________
                                        The Honorable Andrea L. Rocanelli




                                    5